Citation Nr: 0534903	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for hiatal 
hernia/gastroesophageal reflux disease (GERD) and status post 
partial gastric resection for duodenal ulcer disease, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO decision which 
granted an increased disability rating, from 20 percent to 30 
percent, for hiatal hernia/GERD and status post partial 
gastric resection for duodenal ulcer disease, effective from 
July 2001.  In January 2003, the veteran filed a notice of 
disagreement seeking a higher disability rating for this 
condition.  In January 2004, the RO issued a statement of the 
case, and later that same month, the veteran timely filed his 
substantive appeal.

In March 2005, the Board remanded this matter for additional 
evidentiary development, and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

Of the veteran's service-connected hiatal hernia/ GERD and 
status post partial gastric resection for duodenal ulcer 
disease, the hiatal hernia/GERD is the predominant disorder, 
characterized by more or less constant abdominal distress; no 
severe hemorrhages, or large ulcerated or eroded areas; no 
vomiting, material weight loss and hematemesis with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for the veteran's service-connected hiatal hernia/ GERD and 
status post partial gastric resection for duodenal ulcer 
disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7307, 7308, 
7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating in 
excess of 30 percent for his service-connected hiatal hernia/ 
GERD and status post partial gastric resection for duodenal 
ulcer disease.  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The RO has assigned a 30 percent disability rating for the 
veteran's service-connected hiatal hernia/ GERD and status 
post partial gastric resection for duodenal ulcer disease, 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346.  

Hiatal hernias are rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7346.  If the 
condition is manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or by other symptom combinations productive of severe 
impairment of health, a 60 percent rating is warranted.  If 
the condition is manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health, 
a 30 percent rating is warranted. A 10 percent rating is 
warranted where two or more of the symptoms for a 30 percent 
rating are present and are of less severity. Id.

38 C.F.R. § 4.112 states that the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer. The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy. 
"Baseline weight" means the average weight for the two-year 
period preceding onset of the disease. 38 C.F.R. § 4.112 
(2005).  The Board notes that this provision had been revised 
just prior to the veteran having filed his present claim in 
this matter.

Regulations also provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14. 38 C.F.R. § 4.113 (2005).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.  With these factors in mind, 
the Board will consider the service-connected digestive 
disabilities in this case under the various applicable 
diagnostic codes.

In May 2005, the veteran submitted a statement indicating 
that he continues to have reflux at least two to three times 
weekly, sometimes more often.  He also reported symptoms of 
nausea in the mornings and acid reflux during the day.

In May 2005, a VA examination for the digestive system was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claims folder pursuant to this examination.  The 
veteran reported symptoms of moderate to severe daily reflux 
and nausea, with occasional vomiting, and right upper 
quadrant pain, with associated hoarseness and cough.  The 
veteran denied any hematemesis or melena, and denied any 
diarrhea or dumping-type syndrome.  The report noted that a 
colonoscopy had been performed in September 2004, and 
revealed normal findings except for small internal 
hemorrhoids.  Physical examination listed his weight to be 
194 pounds, and that it was stable.  The abdomen was soft and 
nondistended.  The abdomen was diffusely tender to deep 
palpation, especially in the right upper quadrant.  Bowel 
sounds were active, with no rebound or guarding.  The report 
concluded with an impression of abdominal pain, reflux, and 
gastritis chronic.  The VA examiner noted that the veteran's 
reflux was well documented, and that he clearly has 
significant subjective symptoms.  The examiner opined that 
the abdominal pain is likely secondary to chronic gastritis.  
Chronic gastritis is most likely bile reflux gastritis, 
secondary to his gastrectomy.  

A prior VA examination, performed in November 2001, noted the 
veteran's complaints of nausea and vomiting occurring twice a 
week, mostly at night after eating.  He also reported daily 
abdominal pain in the right upper quadrant, ranging from a 
burning sensation and tenderness, to occasional sharp pain.  
The veteran denied any weight change associated with his 
condition.  Physical examination noted that he weighed 187 
pounds, with a normal general appearance.  Abdominal 
examination revealed tenderness in the epigastric area and 
right upper quadrant.  Bowel sounds were positive in all four 
quadrants.  A complete blood count and comprehensive 
metabolic panel were both found to be normal, and stool 
guaiac was negative.  An abdominal ultrasound was normal, 
with the pancreas suboptimal due to bowel loss.  An upper 
gastro-intestinal series revealed status post partial 
gastrectomy.  There was no evidence of active peptic ulcer 
disease.  The procedure did find a small hiatal hernia with 
GERD .  The examination report concluded with a diagnosis of 
postgastrectomy sydrome with hiatal hernia, GERD and status 
post partial gastrectomy.  The report noted that the 
veteran's abdominal discomfort, flatulence, burning reflux 
symptoms, and occasional gastrointestinal bleeding with 
anemia are to be expected given his condition.  The VA 
examiner noted that currently there was no active 
gastrointestinal bleeding or anemia.  It also noted that the 
veteran was currently retired, and that he used to work as a 
post carrier.

In support of the veteran's claim, the RO obtained VA medical 
records dating from 2000 to 2005.  A treatment report, dated 
in December 2000, noted that the veteran's GERD was well 
controlled.  Physical examination revealed the abdomen to be 
soft, obese, and non-tender with normal bowel sounds.  A 
treatment report, dated in June 2001, noted his complaints of 
severe reflux.  This report listed his height as 67 inches, 
and his weight as 191 pounds.  A treatment report, dated in 
August 2002, noted that the veteran was doing well with no 
abdominal pain or dysuria.  

In October 2002, was treated for complaints of worsening 
symptoms of reflux.  He reported occasional indigestion 
during the day, not associated with meals.  No weight loss 
was indicated.  Physical examination of the abdomen revealed 
it to be soft, nondistended, with mild right upper quadrant 
tenderness, no rebound and guarding.  Bowel sounds were 
positive.  In January 2003, an upper GI endoscopy was 
performed.  The report noted an impression of a small hiatal 
hernia and hypopharyngeal nodule, with otherwise normal 
findings.  A treatment report, dated in September 2003, noted 
that the veteran was doing fine with no abdominal pain or 
dysuria.  Physical examination of the abdomen revealed it to 
be soft and non-tender, with normal bowel sounds.  The report 
listed an assessment of GERD, better on Aciphex.  A treatment 
report, dated in March 2004, noted the veteran's complaints 
of GERD.  In September 2004, he underwent a colonoscopy which 
revealed small internal hemorrhoids.  That same month, he 
underwent an esophagogastroduodenoscopy (EGD) which revealed 
an impression of chronic gastritis of the stomach and GERD 
symptoms, due to previous surgery causing bile reflux.  A 
treatment report, dated in November 2004, noted the veteran's 
complaints of upper right side cramping with acid reflux.  
The report noted an impression of chronic gastritis of the 
stomach, and GERD symptoms due to previous surgery causing 
bile reflux.

The preponderance of the evidence shows that the veteran's 
service-connected hiatal hernia/ GERD and status post partial 
gastric resection for duodenal ulcer disease is productive of 
no more than a considerable impairment of health, which is 
evaluated as 30 percent disabling. The veteran is, therefore, 
not entitled to a higher evaluation for his stomach disorder 
under Diagnostic Code 7346.  There was no material weight 
loss, hematemesis, melena or anemia.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7308, used in rating 
postgastrectomy syndromes, a 60 percent rating is warranted 
for severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia. A 40 percent rating is warranted when the 
postgastrectomy syndrome is moderate in degree, with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  A 20 percent rating is warranted for 
postgastrectomy syndrome which is mild in degree, with 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  The Board notes that the veteran's service-
connected condition is not shown to be manifested by diarrhea 
or weight loss, and does not warrant a rating in excess of 
that currently assigned.  

The Board has also considered whether the veteran could 
receive a higher rating under 38 C.F.R. § 4.114, Diagnostic 
Code 7307, gastritis, hypertrophic. Under that code, a 10 
percent rating is warranted for chronic gastritis with small 
nodular lesions, and symptoms. A 30 percent rating is 
warranted for chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms.  A 60 percent rating is 
warranted for chronic gastritis with severe hemorrhages, or 
large ulcerated or eroded areas.  There was no finding of any 
severe hemorrhages or large ulcerated or eroded areas within 
the veteran's stomach.  He is, therefore, not entitled to a 
higher rating under Diagnostic Code 7307.

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Under 38 C.F.R. § 3.321, an 
extraschedular evaluation may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm in such cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted. See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees with 
the evaluation of his disability under the rating schedule. 
The Board observes that it has not been contended or 
otherwise indicated that the veteran's condition has resulted 
in any hospitalization or other extensive treatment regimen 
that is not contemplated by the rating schedule.  In 
addition, there is no contention or evidence of record 
showing that the veteran's stomach disorder interferes with 
any employment to a degree that would render the application 
of the regular schedular standards impractical.  In other 
words, he does not have any symptoms from his service- 
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.

Under these circumstances, the Board finds that the veteran 
does not meet the criteria for a rating in excess of 30 
percent for his service-connected hiatal hernia/GERD and 
status post partial gastric resection for duodenal ulcer 
disease.  Therefore, his claim must be denied. In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b).  However, that doctrine does not apply 
here, as the preponderance of the evidence is against this 
claim.

Duty to Notify and Assist

VA has certain notice and assistance requirements when a 
veteran submits a claim for benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's September 2001 and April 2005 letters, the December 
2002 RO decision, the January 2004 statement of the case 
(SOC), the Board's March 2005 remand, and the September 2004 
supplemental SOC, advised the veteran of all 4 elements of 
the required notice described above.  Further, the Board 
finds that any defect with respect to the timing of the 
notice requirement was harmless error.  Although complete 
notice may not have been provided to the appellant prior the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Also, the appellant has been provided with every opportunity 
to submit evidence and argument in support of his claim, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Thus, the Board considers any defect in the 
timing of the notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined on two separate occasions to determine the severity 
of the condition addressed in this decision.  Thus, the Board 
considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claim herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  


ORDER

An increased disability rating in excess of 30 percent for 
hiatal hernia/GERD and status post partial gastric resection 
for duodenal ulcer disease is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


